Per Curiam.

The People failed to establish that defendant was in criminal possession of a “ dangerous drug ’ ’ in violation of section 220.05 of the Penal Law. The drug, librium, was not defined as a “ dangerous drug ” at the time of defendant’s arrest (see, also, Penal Law, § 220.00; Public Health Law, art. 33-A; 10 NYCRR 81.46, effective May, 1968, repealed December, 1969).
The judgment of conviction should be unanimously reversed on the law and facts and complaint dismissed.
Concur — Croat, P. J., Schwartzwald and Rinaldi, JJ.
Judgment reversed, etc.